United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1242
                        ___________________________

                                James Curtis Cusick

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

          Carolyn W. Colvin, Acting Commissioner of Social Security

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                            Submitted: October 6, 2015
                             Filed: October 22, 2015
                                  [Unpublished]
                                 ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

    James Curtis Cusick appeals the district court’s1 judgment affirming the
Commissioner’s denial of disability insurance benefits and supplemental security

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
income after his hearing before an administrative law judge (ALJ). For reversal,
Cusick argues (1) the ALJ failed to properly evaluate the medical evidence and
determine his residual functional capacity (RFC); (2) the ALJ failed to properly
evaluate his subjective complaints and to support the credibility determination; and
(3) the Commissioner and district court failed to consider new evidence presented to
the Appeals Council.

       Following careful review of the parties’ submissions and the record before us,
we conclude that substantial evidence in the record as a whole supports the ALJ’s
finding. See Perks v. Astrue, 687 F.3d 1086, 1091, 1093 (8th Cir. 2012) (standard
of review). In particular, first, we conclude that the ALJ did not err in discounting
the opinions of Dr. Beegle, because--among other reasons--the opinions were
inconsistent with other substantial evidence of record, including the doctor’s
treatment notes; the opinions were based on subjective reports; and the treating
relationship was brief. See Wagner v. Astrue, 499 F.3d 842, 849 (8th Cir. 2007);
Hacker v. Barnhart, 459 F.3d 934, 937-38 (8th Cir. 2006). Second, in making the
RFC finding, the ALJ properly considered and weighed available medical and other
relevant record evidence: the ALJ’s finding was based on independent review of the
medical records, the care providers’ treatment notes, Cusick’s medication and work
history, and his record of treatment. See Cox v. Astrue, 495 F.3d 614, 619-20 (8th
Cir. 2007). Third, in making his credibility findings, the ALJ considered requisite
factors and provided valid reasons to support the findings. See Lowe v. Apfel, 226
F.3d 969, 972 (8th Cir. 2000); Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir.
2010). Finally, the record shows that the post-hearing submissions were considered
with the other record evidence. See Riley v. Shalala, 18 F.3d 619, 622 (8th Cir.
1994).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                      ____________________________



                                         -2-